t c memo united_states tax_court robert a franklin petitioner v commissioner of internal revenue respondent docket no filed date robert a franklin pro_se jeffrey s luechtefeld for respondent memorandum opinion wells judge respondent determined that petitioner is not entitled to an abatement of interest pursuant to sec_6404 e for and the issue for decision is whether 1unless otherwise indicated all section references are to the internal_revenue_code as amended respondent’s refusal to abate interest constitutes an abuse_of_discretion background the parties’ stipulations are incorporated into this memorandum opinion by reference and accordingly are found as facts in the instant case at the time he filed his petition petitioner resided in tampa florida on date internal_revenue_service irs agent julie a kelley agent kelley initiated examination of petitioner’s return on date agent kelley initiated examination of petitioner’s return on date agent kelley worked on notices of proposed adjustments to items reported on petitioner’s income_tax returns for and on date agent kelley sent petitioner a letter requesting an extension of the limitations_period for assessing petitioner’s taxes for agent kelley drew up a revenue_agent report on date petitioner discussed the revenue_agent report with agent kelley on date subsequently petitioner discussed the revenue_agent report with his representative laymond cloud mr cloud and informed agent kelley on date that he would not agree to sign a report until adjustments to all of his returns under audit were consolidated into one report on date agent kelley started the examination of petitioner’s tax_return on date agent kelley prepared notices of proposed_adjustment to items reported on petitioner’s return for that year agent kelley her supervisor group manager patricia carter group manager carter petitioner and mr cloud held a telephone conference on date the parties to the telephone conference agreed that mr cloud had until date to decide whether the case should be closed unagreed on date petitioner retained fred schultz mr schultz as his representative on date mr schultz contacted agent kelley by phone and faxed her a power_of_attorney form on date agent kelley prepared a notice of proposed_adjustment regarding petitioner’s return for on date agent kelley continued working on the case on date agent kelley prepared notices of proposed_adjustment to items reported on petitioner’s returns for and during early date agent kelley faxed mr schultz a revised revenue_agent report and scheduled a conference with mr schultz for date at the date conference agent kelley and mr schultz could not reach an agreement consequently agent kelley and mr schultz scheduled a subsequent meeting and mr schultz agreed to provide additional information before that conference on date mr schultz provided the additional information on date agent kelley mr schultz petitioner and group manager carter attended a conference at which they could not agree during date agent kelley was temporarily reassigned on february and agent kelley informed mr schultz of the temporary reassignment agent kelley was temporarily reassigned during parts of february and date on date agent kelley contacted mr schultz and worked on petitioner’s case on date respondent determined that the case should be closed unagreed on date respondent closed the case unagreed on date respondent issued petitioner a letter 30-day_letter for and on date mr schultz requested consideration by respondent’s appeals_office on date respondent’s tampa appeals_office received petitioner’s file on date respondent assigned petitioner’s case to appeals officer roger caruso ao caruso and mailed petitioner a letter informing him of ao caruso’s receipt of the case on date respondent sent petitioner a form_872 consent to extend the time to assess tax for and initially mr schultz informed respondent that petitioner did not want to extend the period of limitations however later in july mr schultz agreed to extend the period of limitations to date and ao caruso prepared a new form_872 on date ao caruso received the form_872 signed by petitioner extending the period of limitations to date for assessment of petitioner’s income taxes from september through ao caruso attended mediation training on date the parties agreed to hold an appeals_conference on date on date appeals officer nelson leduc ao leduc replaced ao caruso mr schultz and respondent each left a voicemail for the other in october on date ao leduc prepared a form to extend the period of limitations for assessment until date however at the appeals_conference held on date mr schultz declined to extend the period of limitations for assessment and instead requested weeks to review relevant tax law between november and date mr schultz and ao leduc discussed extending the period of limitations respondent received from petitioner a signed extension of the period of limitations on assessment on date extending the limitations_period to date for and ao leduc was on annual leave from date to date on january and ao leduc contacted petitioner to ascertain petitioner’s position regarding an appeals_conference that had been scheduled for date on date ao leduc received petitioner’s written position as scheduled ao leduc petitioner and mr schultz met for an appeals_conference on date mr schultz contacted ao leduc on date and stated that the requested documents would be mailed the next day after receiving the documents on date ao leduc initiated review of the material on date after reaching a decision on date ao leduc mailed the decision to mr schultz and also sent the case to respondent’s technical section for final computation on date ao leduc mailed to mr schultz form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment after a telephone call from each party ao leduc received the signed form 870-ad on date signed it and sent it to appeals team manager chester kreidich atm kreidich on date ao leduc prepared an appeals transmittal and case memo on date atm kreidich signed the form 870-ad on date the tampa appeals_office closed petitioner’s case the tampa appeals_office thereafter sent petitioner’s case file to the jacksonville appeals_office to complete processing the case on date the jacksonville appeals_office received the file on date the assessment_date was entered into the irs’s computer system on date the irs assessed deficiencies in petitioner’s income_tax with interest as follows for a deficiency of dollar_figure and dollar_figure of accrued interest interest calculated from date to date for a deficiency of dollar_figure and dollar_figure of accrued interest interest calculated from date to date for a deficiency of dollar_figure and dollar_figure of accrued interest interest calculated from date to date on date petitioner filed form_843 claim_for_refund and request for abatement petitioner requested interest abatement as follows for dollar_figure of interest abatement for dollar_figure of interest abatement and for dollar_figure of interest abatement subsequently the irs sent petitioner a letter stating that petitioner’s request for interest abatement had been forwarded to respondent’s memphis office for review after assignment of the request for interest abatement to revenue_agent susan harbin agent harbin in jacksonville florida on date agent harbin suspended the interest which had accrued during a portion of the examination and otherwise proposed to deny petitioner’s request for interest abatement agent harbin informed petitioner of her decisions by letter on date the irs adjusted petitioner’s account to reflect statutory suspension of interest of dollar_figure for for date to date and of dollar_figure for for date to date on date petitioner sent the irs a letter requesting abatement in full the jacksonville appeals_office sent petitioner a letter on date acknowledging receipt of petitioner’s request for interest abatement on date mr schultz contacted the irs to inquire about petitioner’s request for interest abatement on date respondent informed mr schultz that petitioner’s request for interest abatement would be forwarded to the area director after the irs assigned petitioner’s request for interest abatement on date to appeals officer charles kelly ao kelly in the jacksonville appeals_office ao kelly sent petitioner a letter dated date acknowledging receipt of petitioner’s request for interest abatement ao kelly sent petitioner a letter dated date summarizing petitioner’s request for interest abatement it included a timeline of petitioner’s case and analyzed his request in the letter ao kelly informed petitioner that respondent had determined that delays in petitioner’s case were not unreasonable ao kelly also requested that petitioner provide contrary authority after the aforementioned statutory suspension of interest the irs prepared an appeals transmittal_memorandum and case memo on date and the irs issued a full disallowance final_determination regarding petitioner’s request for interest abatement which incorporated by reference the date letter to petitioner discussion pursuant to sec_6404 the commissioner may abate an assessment of interest on a deficiency attributable to an unreasonable error or delay by an irs official in performing a ministerial or managerial act or a payment of tax to the extent that an error or delay by the taxpayer in paying such tax is attributable to an irs official being erroneous or dilatory in performing a managerial or ministerial_act in deciding whether to grant relief an error or delay by an officer_or_employee of the irs shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the irs has contacted the taxpayer in writing with respect to such deficiency or payment id sec_6404 is not intended to be routinely used to 2congress amended sec_6404 in to permit abatement of interest for unreasonable error and delay in performing a ministerial or managerial act taxpayer bill of right sec_2 publaw_104_168 and 110_stat_1457 that amendment applies to tax years beginning after date id sec_301 110_stat_1457 avoid payment of interest rather congress intended abatement of interest only where failure to do so would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place see sec_301_6404-2 proced admin regs a decision concerning the proper application of federal tax law is not a ministerial_act see id the term managerial act means an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel see sec_301_6404-2 proced admin regs a decision concerning the proper application of federal tax law is not a managerial act see id the standard for reviewing the commissioner’s decision regarding abatement of interest is abuse_of_discretion see sec_6404 camerato v commissioner tcmemo_2002_28 generally the taxpayer must show that by denying an abatement of interest the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 113_tc_145 112_tc_19 however the commissioner is in the best position to know what actions were taken by irs officers and employees during the period for which petitioners’ abatement request was made and during any subsequent inquiry based upon that request jacobs v commissioner tcmemo_2000_123 petitioner alleges that the irs committed unreasonable errors or delays in performing managerial or ministerial acts in order to qualify for relief pursuant to sec_6404 a taxpayer must generally establish a direct causal link between an unreasonable error or delay by the irs in performing ministerial or managerial acts and a specific period during which interest accrued guerrero v commissioner tcmemo_2006_201 braun v commissioner tcmemo_2005_221 petitioner failed to establish a direct causal link between a claimed unreasonable error or delay by the irs and a specific period during which interest accrued on his liabilities consequently the commissioner’s final_determination letter did not address that claim accordingly petitioner’s argument is without merit additionally petitioner alleges that there was an unreasonable error or delay in the return of the case to the agent from review since the report was written incorrectly however we can find no evidence in the administrative record of any error or delay in the preparation of a report petitioner also alleges that there was an unreasonable error or delay in the time the case was in the appeals_division and transferred to the miami office and then back to tampa however we can find no evidence in the administrative record that petitioner’s case was ever transferred to the miami appeals_office we conclude that petitioner has failed to show that any of respondent’s employees or officers committed an unreasonable error or delay in performing ministerial or managerial acts accordingly we hold that respondent’s denial of petitioner’s request for interest abatement was not arbitrary capricious or without sound basis in fact or law and we uphold respondent’s final_determination not to abate interest in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
